Citation Nr: 1712258	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-24 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable initial disability rating for residuals of a circumcision.

2.  Entitlement to an initial disability rating in excess of 10 percent prior to July 14, 2015, and for greater than 30 percent thereafter for limitation of motion, right (major) shoulder, with supraspinatus and biceps tears. 

3.  Entitlement to service connection for a gastrointestinal condition, to include nausea, vomiting, diarrhea and gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, May 2010 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2015 concerning the issue of a compensable initial disability rating for residuals of a circumcision.  See February 2015 Board Hearing transcript.  The remaining issues were appealed separately and no hearing was requested.

In July 2015, the Board in part denied service connection for a gastrointestinal condition.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2016, the Court remanded the claim for service connection for a gastrointestinal condition for compliance with the instructions in a Joint Motion for Partial Remand (JMR).  In the same July 2015 decision, the Board remanded claims for a compensable rating for residuals of circumcision, and for an initial rating in excess of 10 percent for his right shoulder disability.  These three issues, as listed on the title page of this decision, were remanded for further development in July 2015 and June 2016.  The Board finds that, in regards to the issues of entitlement to service connection for a gastrointestinal disorder, and for an initial higher rating for right shoulder disability, that there has been substantial compliance with the directives of both the July 2015 and June 2016 Remand decisions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  That development having been completed, those claims are now ready for appellate review, while the claim for a compensable rating for residuals of circumcision will be addressed in the Remand portion below.

The Veteran provided additional evidence in a July 2016 submission.  This documentation was provided with a waiver of AOJ consideration and request for expedited processing.

The issue of entitlement to service connection for headaches was previously before the Board.  However, this issue was granted by the RO in an October 2016 rating decision.  Therefore, this claim has been resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

In an October 2016 rating decision, the RO granted an increased evaluation of 30 percent disabling for limitation of motion, right (major) shoulder, with supraspinatus and biceps tears, effective July 14, 2015 (previously rated as rotator cuff tendonitis, s/p arthroscopic surgery, right shoulder, with scars).  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 30 percent and 10 percent ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The issue of left eye cataract has been raised by the record in a July 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2016 Veteran correspondence ("Had a left cataract in 1986 the Dr. didn't know why at so young an age.")  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran's only currently diagnosed gastrointestinal conditions, GERD and IBS, were not present during service or for many years thereafter and are not otherwise etiologically related to service.

2.  Prior to January 24, 2014, the service-connected right shoulder disability was manifested by complaints of pain and limitation of motion to shoulder level.  

3.  For the period following January 24, 2014, the service-connected right shoulder disability was manifested by complaints of pain and limitation of motion to midway between the side and shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal condition, to include nausea, vomiting, diarrhea and GERD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Prior to January 24, 2014, the criteria for entitlement to an initial rating of 20 percent disabling, but no higher under Diagnostic Code (DC) 5201 for the Veteran's right shoulder disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DC 5201 (2016).

3.  Beginning January 24, 2014, the criteria for entitlement to a disability rating of 30 percent, but no higher, under DC 5201 for the Veteran's right shoulder disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DC 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

September 2011 and October 2011 letters, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims and to establish disability ratings and effective dates.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified additional records that have not been obtained.  

As noted in the Introduction, in July 2015 and June 2016, the Board remanded these claims, in pertinent part, for the purpose of affording the Veteran new VA examinations.  Reports of the March 2016 and July 2016 VA examinations have been added to the evidence of record.  The Board finds that there has been substantial compliance with the July 2016 and June 2016 Board remand directives and, therefore, no further remand is necessary for reasons detailed further below.  

The Veteran has been afforded multiple VA examinations in order to determine the severity of his right shoulder disability, most recently in March 2016.  As discussed in detail in the JMR and the Board's June 2016 remand, the June 2013 VA Gastrointestinal examination report is inadequate to the extent that it did not address the diagnosis of GERD which was shown in the records at that time.  However, other than this noted deficiency, the Board finds that the June 2013 VA examination, and the examination conducted in July 2016, adequate to evaluate whether the Veteran is entitled to service connection for GERD.  These examinations and the VA examinations conducted with regard to the Veteran's right shoulder disability decided herein are adequate as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disability has worsened in severity since the most recent VA examination for his right shoulder.  Rather, with respect to that claim, they argue that the evidence reveals that the disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174   (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for service connection and for an increased rating and no further examination is necessary.

The Veteran has been afforded a hearing on his increased rating for residuals of a circumcision.  As this claim is being remanded, the requirements of  Bryant v. Shinseki, 23 Vet. App. 488 (2010), are not at issue.  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).


II.  Service Connection

The Veteran has complained of nausea, vomiting, diarrhea, acid reflux (GERD), and irritable bowel syndrome (IBS) and that these conditions are related to service, to include in-service complaints of GI distress and exposure to jet fuel.  See July 2016 VA examination.


Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Certain chronic diseases, such as peptic ulcers, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such a disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. The Board notes that the evidence of record does not demonstrate, nor does the Veteran claim, peptic ulcers nor any other chronic disease.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 


Facts & Analysis

Service treatment records show the Veteran was diagnosed with gastroenteritis in July 1972 after complaining of vomiting and diarrhea and again in September 1972 after complaining of diarrhea.  No stomach or gastrointestinal problems were reported at separation.

Private treatment records throughout the 1990s show occasional stomach problems including, diarrhea, gastroenteritis, upset stomach, gas, IBS, gastritis.  In November 1999, the Veteran reported gastrointestinal symptoms that began in 1989.

January 2004 VA treatment records note the Veteran had no abdominal pain, nausea, vomiting, diarrhea, or constipation.

In October 2005, the Veteran was diagnosed with GERD.

February 2006 records show complaints of chest pain for a week with nausea.  The assessment was rib pain/costochondritis.

In June 2013, the Veteran underwent a VA examination.  The examiner noted that there is no evidence in the record of the Veteran having a current diagnosis of IBS or symptoms suggesting IBS.  He presently is taking no medications for his digestive system.  

The Veteran was afforded VA esophageal and gastrointestinal examinations in July 2016.  These examinations included an interview with the Veteran and accounted for the Veteran's complete service and post-service GI diagnoses, including his in-service GI complaints in 1972 and current diagnoses of GERD and IBS.  The examiner concluded that the Veteran's current gastrointestinal disorders were less likely than not connected to his in-service GI complaints.  The VA examiner identified pertinent medical history, including the Veteran's in-service diagnoses of enteritis in July 1972 and viral gastroenteritis in September 1972.  Also noted were post-service complaints of heartburn treatment "in the 80's, " and GI diagnoses including "history of peptic ulcer disease/viral gastroenteritis vs IBS May 16, 1990, antral gastritis 7/18/90, history of PUD 1989, history of reflux esophagitis 2002."  Review of recent medical records reflect that "the current GI disorders since September 2011 are GERD and irritable bowel syndrome (IBS)."  Regarding the in-service diagnoses and the Veteran's current GERD, the VA examiner opined that the Veteran's 1972 diagnoses are "common causes of illness and visits to the ER," including the symptomatology of diarrhea, nausea, fever and pain.  The examiner further explained that these 1972 diagnoses are viral in nature, with "norovirus being the most common cause of acute gastroenteritis."  In addition, the examiner identified a review of medical literature, noting that while IBS is an illness of an "unknown etiology," no link between IBS and GERD and the Veteran's jet fuel exposure was discovered.  

The Board has considered the Veteran's lay statements in support of this claim.  In this regard, the Board notes that the Veteran is competent to provide his lay observation of symptoms he experiences.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the causes of GERD falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d at 1377 n.4.

To date, there is no medical evidence demonstrating a causal relationship between the Veteran's time in service and his currently diagnosed GERD or IBS.

Because of the absence of a medical nexus, the Board finds that the evidence is against a grant of service connection for a gastrointestinal condition.  Although there is a current diagnosis of a stomach disorder, importantly, it was not diagnosed during service.  The evidence of record fails to demonstrate that the Veteran had symptoms, was diagnosed or treated for the claimed disorder during service or that any current residuals can be related to his time in service.  However, the Board notes the Veteran's 1972 in-service treatments for gastroenteritis/enteritis.  While these diagnoses concern the Veteran's abdomen/stomach, as noted by the July 2016 VA examiner these diagnoses are viral in nature and thus unrelated to the current GERD and IBS.  Moreover, the medical evidence of record does not demonstrate that these issues are currently present nor in any way related to the Veteran's GERD or IBS.  

In summary, although the Veteran has a current diagnosis, the weight of the evidence reflects that the Veteran did not develop the claimed disorders during service.  There were no symptoms or diagnoses of the disorder during service.  Furthermore, there are no medical opinions of record that link the Veteran's current diagnoses of GERD or IBS to service.  Additionally, based on the evidence of record, service connection may not be granted on a presumptive basis for GERD or IBS as a chronic disability, as there is no medical evidence of peptic ulcers occurring within a year of the Veteran's discharge.  See 38 C.F.R. §§ 3.307(a)(3), 3.309.  Also, the Board notes the Veteran's allegation of continuity of symptomatology.  However, absent the Veteran's self-serving testimony, there is no evidence of continuity of symptomatology as the GI complaints noted in service were viral in nature and they were not noted in post-service treatment records until 1989, approximately fourteen years after his discharge.  In this regard, the record before the Board shows that that Veteran's current stomach ailments are not attributed to isolated viral incidents in 1972 or jet-fuel exposure, as opined by the July 2016 VA examiner.  Accordingly, the Board finds the lay statements to be of minimal probative value compared to the detailed medical opinion.

Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for a gastrointestinal disorder, to include GERD and IBS.  As the preponderance of the evidence is against the claims, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.


II. Increased Rating

The Veteran is seeking a higher evaluation for his right shoulder disability.  He contends that his disability is more severe than as reflected in the initial 10 percent rating, and current 30 percent rating since July 14, 2015.  


Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate DCs identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

Under DC 5010, traumatic arthritis is rated.  This provision directs the Board to rely on DC 5003, which addresses degenerative arthritis, when evaluating arthritic disorders.  Under DC 5003, traumatic arthritis is to be rated on the basis of limitation of motion under the appropriate DC for the specific joint involved.  When there is some limitation of motion, but which is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  38 C.F.R. § 4.71a , DC 5003, 5010. 

Limitation of motion of the arm is evaluated under DC 5201.  Ratings assigned pursuant to this code may differ depending on whether the extremity at issue is considered the major (dominant) extremity or the minor (non-dominant) extremity.  As the Veteran in the case at hand is right-handed, his right shoulder condition affects his major extremity, and will be evaluated accordingly.

Under DC 5201, limitation of motion of the major extremity at the shoulder level warrants a 20 percent rating.  Limitation of motion of the major extremity midway between the side and shoulder level warrants a 30 percent rating.  Where motion of the major extremity is limited to 25 degrees from the side, a 40 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5201.

For reference, standard ranges of shoulder motion are forward elevation (flexion) and abduction each from 0 to 180 degrees (with shoulder level at 90 degrees); and external and internal rotation each to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Under DC 5202, a 20 percent rating is warranted for malunion of the humerus of either upper extremity with moderate deformity, or with marked deformity of the minor upper extremity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of either upper extremity with guarding of movement only at the shoulder level, or with frequent episodes of recurrent dislocation of the minor upper extremity with guarding of all arm movements.  A 30 percent rating requires malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements. A 40 percent rating requires fibrous union of the minor humerus.  A 50 percent rating requires fibrous union of the major humerus, or nonunion (a false, flail joint) of the minor humerus.  A 60 percent rating requires nonunion (a false, flail joint) of the major humerus.  A 70 percent rating requires loss of the head of the minor humerus (flail shoulder).  An 80 percent rating requires loss of the head of the major humerus (flail shoulder).  38 C.F.R. § 4.71a.

Under DC 5203, dislocation of the clavicle or scapula warrants a 20 percent disability rating for both the dominant or non-dominant side of the body.  38 C.F.R. § 4.71a. Nonunion of the clavicle or scapula with loose movement also warrants a 20 percent disability rating, while nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating for both the dominant and non-dominant sides of the body.  Id. Malunion of the clavicle or scapula also warrants a 10 percent rating.  Id.

Normal forward flexion of a shoulder and normal abduction is from 0 to 180 degrees.  Normal external and internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71; Plate I. 

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40 ).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.   

Facts

VAMC records for the entire period on appeal reflect continuous treatment for right shoulder issues including pain and limitations, treated with medication.  See i.e. November 2008 Otolaryngology note ("shoulder: arthralgia...10/28/08"); January 2009 Physical Medicine note ("right shoulder pain x 1-2 yrs, gradual onset, no trauma...right shoulder pain bothers him at night...naproxen").

The Veteran's right shoulder was x-rayed in February 2011, revealing impressions of "articular surface tears of the supraspinatus tendon associated with mild tendinosis...small degenerative tears of the inferior anterior-posterior labrum...degenerative change of the humeral head."  During an orthopedic surgery consultation appointment the week following the x-ray, the physician noted the Veteran's "superior shoulder pain with overhead activity."  See February 2011 Orthopedic Surgery consult.  The Veteran reported "some SF/RF numbness," but denied neck pain, distal numbness, weakness, or gait instability."  Thereafter, in September 2011, the Veteran underwent right shoulder arthroscopy, subacromial decompression.  See September 2011Surgery Operative note.  

Post-surgical records reflect continued complaints of pain, weakness, and diminished range of motion (ROM), treated with physical therapy and medication.  See i.e. October 2011 Orthopedic Surgery Outpatient note ("17 days out...overall reports doing well. States still having R shoulder pain, taking Vicodin, Naprosyn as needed...denies numbness or tingling"); November 2012 Physical Medicine Rehab Consult note ("right shoulder pain... it is better than before the surgery. Patient had physical therapy and responded well. Patient takes naproxen and seems to help...7-8/10 when moving right shoulder...can't lift over right arm...denies any associated dysesthesia or paresthesias").

The Veteran underwent a VA examination in May 2013 which included a review of the medical history, and interview with examination.  The Veteran reported that since his 1973 injury he has had "persistent arm problems" which have continued to worsen, including constant pain with discomfort, weakness, numbness in fingers, limited ROM and movement as well as full arm extension.  ROM testing revealed repetitive testing of 110/180 degrees flexion and abduction and less movement than normal.  Localized pain was noted without guarding, ankylosis, clocking, locking, dislocation, and normal muscle strength.  Veteran tested positive for Hawking's impingement test and the empty can test and no AC joint issues were noted.  Regarding flare-ups, the examiner noted that the exam was not being conducted during one so ROM loss would be speculative, but based on the Veteran's reports "suggest flare ups range from a mild to severe magnitude with a corresponding difference in additional loss of ROM."  

In June 2013, the Veteran was awarded service connection for rotator cuff tendonitis, post arthroscopic surgery of the right shoulder and assigned an initial disability rating of 10 percent, effective February 28, 2011.  The Veteran disagreed with the initial rating in a May 2014 Notice of Disagreement, requesting a 20 percent evaluation.  In August 2014 correspondence, the Veteran stated that while he felt his 10 percent rating was previously fair, as based on his VA examination, he was now seeking an increase to 30 percent disabling.  See August 2014 VA Form 21-4138.  The Veteran reported that his shoulder had "worsened considerably," as it was now "frozen" above the shoulder, "tender, painful, and unstable," and required steroidal treatment.  Id.; see also January 24, 2014 Occupational Therapy note ("R shoulder frozen post-surgical intervention").  

In March 2016, the Veteran was afforded a new VA examination.  Following a review of the record and interview of the Veteran, diagnoses of supraspinatus and bicep tendon tears were provided with an onset of July 14, 2015, and a diagnosis of frozen shoulder was also identified.  The examiner identified that the Veteran's soldier had worsened, noting a worse tear as demonstrated by a July 2015 MRI and steroidal injections.  Flare-ups with intense pain were noted, as well as impaired ability to lift overhead, push or pull.  ROM testing revealed flexion to 70 degrees, abduction to 35 degrees, external and internal rotation to 10 degrees.  Pain on weight bearing and tenderness were noted.  Repetitive use testing revealed similar results, with flexion lowered to 60 degrees and abduction to 30 degrees.  Reduced muscle strength was identified with no ankylosis, and positive results for Hawking's, Lift-Off Subscapularis and Empty Can testing.  The examiner identified shoulder instability and neck radiating pain, with traumatic arthritis.  The examiner noted functional impact on occupation as the Veteran could not work in his prior field of construction due to inability to lift anything above his shoulder.  



Analysis

Given the evidence of record, the Board finds that an initial disability rating of 20 percent under DC 5201, but no higher, is warranted for the Veteran's service-connected right shoulder disability prior to January 2014, at which point a 30 percent rating is warranted.  

Regarding the award of increase for the initial period on appeal, the Board finds significant the May 2013 VA examiner's opinion about the Veteran's range of motion during flare-ups.  Specifically, the VA examiner identified that based on the examination and the Veteran's corresponding reports of symptoms during flare-ups, that flare-ups and additional ROM loss were from "mild to severe magnitude." The Board further considered the Veteran's consistent and ongoing complaints of pain, discomfort, weakness, numbness, instability, restricted movement, and flare-ups.  Based on the Veteran's contentions that he experiences additional functional loss during activities and flare-ups, and the examination results, the Board finds that his right shoulder disability probably more nearly approximates the level of impairment associated with arm movement restricted to shoulder level (i.e., 90 degrees).  The Board additionally notes that this award is consistent with the Veteran's own statements regarding the severity of his condition.  As noted above, in his August 2014 statements the Veteran reported that the May 2013 VA examination was a "fair" evaluation of his disability at that time, worsening in the months following that examination.  Based on the foregoing, the Veteran is entitled to an initial higher rating of 20 percent under DC 5201.  

Regarding the current rating of 30 percent for limited motion between side and shoulder level, the Board finds that this current evaluation should be continued as the medical evidence of record does not demonstrate limitation of motion of the arm to 25 degrees from the side.  The Board, however, finds that the Veteran has met the criteria for a 30 percent rating, and no higher, under DC 5201, prior to the current effective date of July 14, 2015.  Specifically, as noted above, the Veteran reported a substantial worsening of his shoulder condition following the May 2013 VA examination, and his allegation that the shoulder was "frozen" was corroborated by contemporaneous medical records and the recent March 2016 VA examination.  In light of these facts, the Board finds that the Veteran's "frozen" shoulder first manifested prior to the current effective date of July 14, 2015.  The facts as set forth above show that the Veteran experienced an increase in the severity of his condition following the May 2013 VA examination and prior to the current effective date.  As the Court of Appeals for Veterans Claims stated in Swain, "an effective date should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the veteran's disability first manifested." Swain, 27 Vet. App. at 224 (internal quotations and citations omitted).  Here, the facts demonstrate that the Veteran's frozen shoulder first manifested prior to July 14, 2015.  Thus, the Board finds that the effective date for the 30 percent rating should be January 24, 2014, the earliest date of medical documentation reflecting the Veteran's complaint of a frozen shoulder.

In so finding, the Veteran does not more nearly approximate the criteria associated with a 40 percent rating at any point during the appeal.  The Veteran does not have limitation of the arm to 25 degrees from the side, as required for the next higher rating under DC 5201.  The Board accounted for the Veteran's subjective complaints and the principles set forth in DeLuca in assigning the higher rating of 30 percent.  Indeed, when given the opportunity to complain of flare-ups at his most recent VA examination, the examiner noted decreases in ROM due to pain associated with flare-ups, but the Veteran's descriptions did not identify any limitation at 25 degrees or below.  

Regarding DC 5202, the Board finds that the record fails to show a flail shoulder, false flail joint, fibrous union, or malunion.  The Veteran has complained of pain with movement, but has not indicated guarding of his shoulder with all movements and upon examination, no guarding was demonstrated.  Thus, and increased rating under DC 5202 is not warranted.  

The Board also notes that the Veteran has degenerative arthritis established by x-ray findings.  However, as the Veteran is currently in receipt of a 20 percent rating for limitation of motion of the arm, a separate rating for arthritis is not warranted.  38 C.F.R. § 4.71a, DCs 5003, 5010.

Finally, the Board has also considered the applicability of other DCs, but finds that no other DC provides a basis for any higher rating.  The Veteran's right (major) shoulder has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  The Veteran has not complained of experiencing dislocation or subluxation or malunion or nonunion of the clavicle or scapula, or malunion, fibrous union, or nonunion of the humerus was not shown on VA examination.  

For the foregoing reasons, the Board finds that the Veteran is entitled to an initial higher rating of 20 percent under DC 5201, but no higher, for his right shoulder disability, and that his current evaluation should be continued at 30 percent disabling from the earlier effective date of January 24, 2014.  

Extraschedular Consideration

The Board finds that the Veteran's right shoulder disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claims for extraschedular consideration.  The level of severity of his right shoulder is adequately contemplated by the applicable diagnostic criteria.  For example, the Veteran's symptoms of pain and limitation of motion in his shoulder, as reported in the VA examinations, are considered in the rating criteria for DC 5201, further evidencing that problems associated with these disorders are, in fact contemplated by the relevant rating criteria.  The diagnostic codes in the rating schedule corresponding to disabilities of the shoulder provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  The criteria provide for a higher rating, but as has been discussed above, the ratings assigned herein are appropriate. 

In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.


ORDER

Entitlement to service connection for a gastrointestinal disorder, is denied.

Subject to the laws and regulations controlling the award of monetary an initial rating of 20 percent under DC 5201, but no higher, prior to January 24, 2014, for right shoulder disability, is granted.   

Subject to the laws and regulations controlling the award of monetary benefits, a rating of 30 percent under DC 5201, but no higher, for right shoulder disability, effective January 24, 2014, is granted. 


REMAND

In the present case, the Board finds that the evidence is currently insufficient for the Board to determine the appropriate disability rating for the Veteran's circumcision residuals.  In this regard, the July 2015 Board remand instructed the RO to obtain a VA examination to determine whether any current penis deformity is of a sort that could be attributed to sutures bursting following the Veteran's circumcision.  

In positing this Remand, the Board specifically directed the RO to consider a January 2010 private evaluation which "described an appearance of total removal of the glans."  While the Veteran was afforded a VA examination for this claim in September 2016, the Board finds the results inconclusive.  Specifically, the VA examination conducted in September 2016 only addressed dermatological issues of the Veteran's genitalia, without discussion of the January 2010 private evaluation and corresponding determination of the existence/non-existence of the glans.  Thus, the Board finds it necessary to afford the Veteran a VA genito-urinary examination.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any relevant non-duplicative VA treatment records 

2.  After the above has been completed, schedule the Veteran for a genito-urinary examination to determine the current severity of the Veteran's residuals of circumcision.

The examiner should describe the physical appearance of the Veteran's genitalia, noting any deformity present.  The likely cause of any deformity should be identified, including whether it may be due to sutures bursting following an in-service circumcision in 1972.  

The examiner is asked to specifically address the January 2010 diagnosis of "total removal of the glans."

The examiner should provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

3.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


